COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-057-CV
 
IN RE JOE RANDALL BARNETT                                                 RELATOR
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus, the response of the real party in interest, and
the relator=s reply brief, and is of the
opinion that the petition should be dismissed as moot.  In addition, the stay of the trial court
proceedings in cause number 2006-50381-367, styled In re Petition of Karen
Culwell Barnett Requesting a Deposition of Joe Randall Barnett, James Alan
Siepiela, Gregory Rich, and Garry Gibbons, pending in the 367th
Judicial District Court of Denton County, Texas, is hereby lifted. 
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM       
 
PANEL  A: DAUPHINOT, J.; CAYCE, C.J.; and MCCOY, J. 




DELIVERED:  March 25, 2008




    [1]See
Tex. R. App. P. 47.4.